Concurring Opinion
Achor, J.
It is asserted that relator’s petition herein must be dismissed because of the failure of relator to file certified copies of the related proceedings in the trial court, as required by Rules 2-35 and 3-26 of this court. Those parts of the rules relied upon are as follows:
“If the relief sought relates to a proceeding in an inferior court certified copies of all pleadings, orders and entries pertaining to the subject matter should be set out in the petition or made exhibits thereto ...” Rule 2-35.
“If any exhibit shall be a matter of public record one certified copy thereof shall be filed with the original petition or return. ...” Rule 3-26.
*165However, the above quoted provisions of the rules are not controlling under circumstances here presented because this court must take judicial knowledge of the “pleadings, orders and entries” and “exhibits” in the trial court pertaining to the subject matter of the proceedings. These are sufficient to present this case on the merits.
This court previously had before it the case of State v. Jackson Circuit Court (1963), 244 Ind. 54, 188 N. E. 2d 530. In that case the respondent sought writ of prohibition. By his own allegation he stated that he had been restrained from acting as prosecuting attorney in a criminal case then pending in the Jackson Circuit Court entitled “State of Indiana v. Beatrice Oliver, No. 6656.” We take judicial notice of the records, the transcript of evidence, and our opinion in that case. It is provided by Acts 1947, ch. 189, §4, p. 625, being §9-3303, Burns’ 1956 Repl., as follows, in part:
“[T]he Supreme Court of the State of Indiana shall take judicial notice ... of its own records, any transcript of evidence on file with it or its clerk and its own opinions, concerning any proceeding had by the defendant in said Supreme Court concerning . . . any proceeding for a writ of prohibition.”
Also, see: 12 I. L. E. §8, p. 422. Proof need not be made of those matters of which the court takes judicial notice.
It is stated by Jackson, J. (my esteemed colleague) in his dissenting opinion, that to require prosecuting attorneys to be “licensed lawyers had added a qualification to the Constitution of Indiana which was not there when written nor has it been there in the past one hundred twelve (112) years.” I submit that this statement is not supported by either (1) the express *166language of the Constitution of Indiana, (2) the case law, or (3) sound public policy, as he also asserts. '
It is assumed that the term “licensed lawyers” means those persons who have been admitted to the practice of law in the courts of this state. Throughout the history of this state, only persons whose qualifications were approved by the court and whose names were formally entered in the records of the court have been permitted to engage in the practice of law. By this process a person becomes an “attorney.”
The Indiana Constitution specifically describes the office as that of “prosecuting attorney.” Art. 7, §11. The term clearly contemplates that the official be an attorney to whom is ascribed the responsibility, among other things, of prosecuting criminal actions in our courts. It is assumed that the framers of the Constitution hammered out its provisions with meticulous care and that each word was carefully chosen to express their intention. State v. Dearth (1929), 201 Ind. 1, 164 N. E. 489; State ex rel. v. Grant Superior Court (1930), 202 Ind. 197, 172 N. E. 897. Admittedly, the word “attorney” has other meanings than that of a lawyer. However, “[t]he word (attorney) unless clearly indicated otherwise, is construed as meaning attorney at law.” Ballentine’s Law Dictionary, 2d Ed., 1948. It has never had any other meaning, as related to the practice of law in our courts. Had the framers intended to place a different construction upon the term, as asserted by respondent, it is expected that they would have described the office as merely that of “prosecutor,” or “public prosecutor.” Instead, they used the term “prosecuting attorney.” [Art. 7, §11, supra.] We must assume that they intended the prosecutor to be an attorney as they described him to be.
*167In support of the contrary position, respondent cites and relies upon the cases of In re Petition of Justice of the Peace Assoc. of Ind. (1958), 237 Ind. 436, 440, 147 N. E. 2d 16, and State ex rel. v. Ellis (1916), 184 Ind. 307, 321, 112 N. E. 98.
In the Justice of the Peace case, supra, the court correctly enunciated the rule that, “ [W] here the Constitution prescribes qualifications for constitutional officers, the General Assembly cannot prescribe additional qualifications. ...” It is argued that, for the same reason, this court cannot prescribe additional qualifications for prosecuting attorneys. However, that case provides no precedent for a decision in the case at bar for two reasons.
Although Art. 6, §6 of the Indiana Constitution provides certain qualifications for county, township and town officers, this provision is not applicable to the office of prosecuting attorney. This court, in the case of State v. Patterson (1914), 181 Ind. 660, 105 N. E. 228, held that a prosecuting attorney is neither a state nor county officer. Therefore, Art. 6, §6, which prescribes certain qualifications for county, township and town officers, including justices of the peace, is not applicable to prosecuting attorneys. Thus, there are no constitutionally prescribed qualifications for the office of prosecuting attorney except as designated in the title of the office itself, which describes the officer as an attorney. Therefore, even though the term “prosecuting attorney” were subject to construction, the maxim “expressio unius exclusio alterius” [26 I. L. E. §119, p. 327] would not be applicable in determining such construction.
Furthermore, it is to be noted that this court, in the recent case of State ex rel. Gary Bar Assn., etc. v. Dudak, etc. (1955), 234 Ind. 413, 127 N. E. 2d 522, *168held that a justice of the peace could not practice law, which is the primary issue with which we are here concerned, although the practice of law was not one of the several limitations placed upon the office by the Constitution.
In the case of State ex rel. v. Ellis, supra [184 Ind. 307, 321], this court held that, by reason of Art. 7, §12 of the Indiana Constitution, "[n] either lack of intellect, learning nor even moral courage, in [a] prosecuting attorney . . . constitutes a disqualification to act officially, ...” [Such a condition might exist with respect to an attorney admitted to the bar under Art. 7, §21, since repealed.] However, the court did not purport to hold that the prosecuting attorney need not be an attorney at law.
Finally, we consider the contention that reason and public policy supports respondent’s position that the injunction should be denied. First, it is asserted that by reason of laches on the part of relator in bringing this action, the injunction should be denied. However, it is doubtful whether relator could have maintained this action until respondent actually engaged in the practice of law. Secondly, it is vigorously contended that this court should not interfere with the functioning of the office of the respondent who was duly elected by the people of Jackson County to fill the particular office, and that an injunction, if issued, would operate as a great hardship upon the people of the county.
We are aware that hardship will result because of the inability of the elected prosecuting attorney to practice law. However, the hardship may be as great, or even greater, if we were to yield to the purported exigencies of this case. Since this action was filed, respondent has filed a petition for admission to the *169bar. In his petition, he concedes that he twice failed to pass the written bar examination given by this court, and that thereafter he was given the unprecedented privilege of an oral examination, which was not accepted as satisfactory.